UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36070 Five Prime Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 26-0038620 (State or other jurisdiction ofincorporation or organization) (IRS EmployerIdentification No.) Two Corporate Drive South San Francisco, California 94080 (415) 365-5600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $0.001per share Nasdaq Global Select Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files):YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes¨Nox As of June 30, 2015, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was approximately $527.0 million, based on the closing price of the registrant’s common stock on the NASDAQ Global Select Market on June 30, 2015 of $24.84 per share.Shares of the registrant’s common stock held by each officer and director and each person known to the registrant to own 10% or more of the outstanding common stock of the registrant have been excluded in that such persons may be deemed affiliates. This determination of affiliate status is not a determination for other purposes. As of March4, 2016, the registrant had 27,807,756 shares of common stock, par value $0.001per share, outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive proxy statement, or the Proxy Statement, for the 2016 Annual Meeting of Stockholders of the registrant are incorporated by reference into PartIII of this Annual Report on Form 10-K. The Proxy Statement will be filed with the Securities and Exchange Commission within 120 days of the registrant’s fiscal year ended December31, 2015. TABLE OF CONTENTS Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS AND INDUSTRY DATA ii PARTI Item 1 Business 1 Item1A Risk Factors 29 Item1B Unresolved Staff Comments 55 Item 2 Properties 55 Item 3 Legal Proceedings 55 Item 4 Mine Safety Disclosures 55 PARTII Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 56 Item 6 Selected Financial Data 58 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 59 Item 7A Quantitative and Qualitative Disclosures About Market Risk 74 Item 8 Financial Statements and Supplementary Data 74 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 74 Item9A Controls and Procedures 74 Item 9B Other Information 75 PARTIII Item 10 Directors, Executive Officers and Corporate Governance 76 Item 11 Executive Compensation 76 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 76 Item 13 Certain Relationships and Related Transactions, and Director Independence 76 Item 14 Principal Accountant Fees and Services 76 PART IV Item 15 Exhibits, Financial Statement Schedules 77 Signatures In this report, unless otherwise stated or the context otherwise indicates, references to “Five Prime,” “the company,” “we,” “us,” “our” and similar references refer to Five Prime Therapeutics, Inc. The Five Prime logo and RIPPS® are our registered trademarks. This report also contains registered marks, trademarks and trade names of other companies. All other trademarks, registered marks and trade names appearing in this report are the property of their respective holders. i Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS AND INDUSTRY DATA This Annual Report on Form 10-K contains forward-looking statements. In some cases you can identify these statements by forward-looking words such as “believe,” “may,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “could,” “would,” “project,” “plan,” “expect,” or similar expressions, or the negative or plural of these words or expressions. These forward-looking statements include statements concerning the following: · our estimates regarding our expenses, revenues, anticipated capital requirements and our needs for additional financing; · our receipt of future milestone payments and/or royalties, and the timing of such payments; · our or our partners’ ability to advance drug candidates into and through clinical data readouts and successful completion of clinical trials alone or in combination with other drugs; · the timing of the initiation, progress and results of preclinical studies and research and development programs; · our expectations regarding the potential safety, efficacy or clinical utility of our product candidates; · the implementation, timing and likelihood of success of our plans to develop companion diagnostics for our product candidates; · our ability to maintain and establish collaborations; · the implementation of our business model and strategic plans for our business, drug candidates and technology; · the scope of protection we establish and maintain for intellectual property rights covering our drug candidates and technology; · the size of patient populations targeted by products we or our partners develop and market adoption of our potential products by physicians and patients; · the timing or likelihood of regulatory filings and approvals; · developments relating to our competitors' and our industry; and · our expectations regarding licensing, acquisitions and strategic operations. These statements are only current predictions and are subject to known and unknown risks, uncertainties, and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to materially differ from those anticipated by the forward-looking statements. We discuss many of these risks in this report in greater detail under the heading “Risk Factors” and elsewhere in this report. You should not rely upon forward-looking statements as predictions of future events. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Except as required by law, we are under no duty to update or revise any of the forward-looking statements, whether as a result of new information, future events or otherwise, after the date of this report. We obtained the industry, market and competitive position data in this annual report from our own internal estimates and research as well as from industry and general publications and research surveys and studies conducted by third parties. While we believe that each of these studies and publications is reliable, we have not independently verified market and industry data from third-party sources. While we believe our internal company research is reliable and the market definitions we use are appropriate, neither such research nor these definitions have been verified by any independent source. ii Table of Contents PART I. Item1. Business. Our Company We are a clinical-stage biotechnology company focused on discovering and developing innovative protein therapeutics to improve the lives of patients with serious diseases. We currently have three product candidates in clinical development covering multiple potential indications. Each of our product candidates has an innovative mechanism of action and addresses patient populations for which better therapies are still needed. We have an emphasis in immuno-oncology, an area in which we have clinical and discovery programs and product and discovery collaborations. We seek to engage third party collaborators to assist us in developing companion diagnostics for our clinical programs where appropriate to allow us to select patients most likely to benefit from treatment and potentially accelerate clinical development and improve patient care. Our most advanced product candidates are identified below. · FPA008 is an antibody that inhibits colony stimulating factor-1, or CSF1, receptor, or CSF1R, that we are studying in clinical trials as a monotherapy in pigmented villonodular synovitis, or PVNS, and in multiple cancers in combination with Bristol-Myers Squibb Company’s PD-1 immune checkpoint inhibitor, Opdivo® (nivolumab).In October 2015, we entered into a license and collaboration agreement, or the FPA008 collaboration agreement, with Bristol-Myers Squibb Company, or BMS, pursuant to which we granted BMS an exclusive worldwide license for the development and commercialization of FPA008. · FPA144 is an antibody that inhibits fibroblast growth factor receptor 2b, or FGFR2b, that we are initially developing to treat patients with gastric (stomach) cancer and is in a Phase 1 clinical trial. · FP-1039 is a fusion protein that “traps” and neutralizes cancer-promoting fibroblast growth factors, or FGFs, involved in cancer cell proliferation and new blood vessel formation that is currently in Phase 1b clinical development to treat patients with malignant pleural mesothelioma.
